USCA11 Case: 18-13474   Date Filed: 12/09/2020   Page: 1 of 34



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 18-13474
                      ________________________

                       Agency No. A216-031-223



ANGEL VASQUEZ GARCIA,
AXEL VASQUEZ NORIEGA,

                                                                  Petitioners,

                                 versus

U.S. ATTORNEY GENERAL,

                                                                 Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                          (December 9, 2020)

Before MARTIN, NEWSOM, and JULIE CARNES, Circuit Judges.

PER CURIAM:
           USCA11 Case: 18-13474           Date Filed: 12/09/2020        Page: 2 of 34



       This is the appeal of a father, Angel Vasquez Garcia (Angel), and his adult

son, Axel Vasquez Noriega (Axel), from a decision of the Bureau of Immigration

Appeals (BIA) dismissing their appeal of an immigration judge’s (IJ) denial of

their petitions for asylum, withholding of removal, and protection under the United

Nations Convention against Torture and Other Cruel, Inhuman or Degrading

Treatment or Punishment (CAT). Angel and Axel are Venezuelan citizens alleging

that they have been victims of political persecution by the Venezuelan government.

After careful consideration, we affirm the BIA’s decision to deny relief to Angel,

but we remand for clarification as to Axel’s past-persecution claim.

                                                 I

                                                A

       In August 2017, the Department of Homeland Security (DHS) issued a

notice to appear (NTA) charging Axel with removability under 8 U.S.C.

§ 1182(a)(7)(A)(i)(I) for being an alien without a valid entry document at the time

of his application for admission. DHS issued a similar NTA to Angel the

following month, and both Angel and Axel conceded removability. They applied

for asylum, withholding of removal, and CAT protection,1 alleging past

persecution and a fear of future persecution based on their political beliefs.


1
  Angel and Axel have abandoned any CAT-related arguments on appeal—although they
included the standard for CAT relief in their brief, they don’t challenge the BIA’s ruling on that
claim in any way. See, e.g., Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir.


                                                 2
           USCA11 Case: 18-13474           Date Filed: 12/09/2020       Page: 3 of 34



       Specifically, Angel and Axel claimed that they were opponents of “the

socialist, totalitarian government of Venezuela,” Adeco (Democratic Action) Party

sympathizers, and active members of the “Primero Justicia” (Justice First)

opposition movement. They alleged that their wife/mother, Yeasse Noriega de

Vazquez (Yeasse), was injured by a government vehicle that drove into a crowd of

protestors and that Axel “was injured by a projectile shot by government forces.”

Further, they stated that a neighbor warned them that they were going to be

detained by the authorities—this warning, they said, prompted them to flee to

Colombia, and ultimately to seek refuge in the United States.

       Angel and Axel attached several exhibits to their applications, including

affidavits detailing the events prompting their flight to the United States. One

affidavit was from Yeasse, in which she stated that she and her family are

“strongly opposed to the current government and its abuses towards anyone who is

not a member of their party” and had “been victims of violent persecution” from

the Venezuelan government. Yeasse said that she had traveled to the United States

the previous year following the death of a friend—who she alleges was killed by

the Venezuelan government—but that she returned to Venezuela several months

later. After her return, she said, neighbors who “were well connected with



2005) (holding that failure to challenge denial of CAT relief in a brief abandons the issue on
appeal).


                                                3
         USCA11 Case: 18-13474       Date Filed: 12/09/2020    Page: 4 of 34



government sources” warned her that government agents were coming for her—

this prompted her family’s flight back to the United States.

      Angel and Axel also included an affidavit from a neighbor in their

residential building, Yanet Urdaneta Gonzalez (Urdaneta), who attested to the

family’s anti-government activities. She noted a conversation that took place over

a WhatsApp group chat for residents in their building, in which criticisms arose of

Axel’s participation in nearby protests. Urdaneta said that the conversation caused

the government to target Angel and Axel’s family, and it was her warning that

prompted them to flee Venezuela.

      In addition, Angel and Axel submitted declarations that they were active

members of Primerio Justicia, medical records documenting Yeasse’s protest-

related injuries, medical records detailing Axel’s injury from a non-lethal projectile

wound in his left thigh, and photographs depicting these injuries and local protests.

Finally, they included country-condition reports detailing how the Venezuelan

government frequently attacks, detains, and tortures political opponents and

protestors, as well as how the Bolivian National Guard and Bolivian National

Intelligence Service (SEBIN) have detained and abused hundreds of government

opponents in Venezuela. These reports noted that security forces often use

nonlethal weapons like teargas and pellets to break up protests.




                                          4
         USCA11 Case: 18-13474       Date Filed: 12/09/2020    Page: 5 of 34



                                          B

      An IJ conducted a consolidated hearing for Angel and Axel. Angel testified

at the hearing; Axel did not. Angel stated that he and his family fled to the United

States after learning from a neighbor that a couple who lived in their building was

affiliated with SEBIN, which was planning to search their home. They left

promptly out of fear that they would be detained and tortured, but Angel couldn’t

say whether SEBIN or other government agents ever actually came to their home.

After some probing, Angel said the following when questioned about whether he

had been physically harmed in Venezuela:

      Yes. Yes. During protests. I mean, with the bombs and the rocks
      that even the police throws and with the BB guns. If it didn’t hit me,
      that’s something different but yes, during the protests. . . . It didn’t
      injure me but they, they hit me. A [tear gas] bomb was dropped right
      by my feet and by luck I didn’t—I wasn’t asphyxiated by it.
      Yeasse also testified. She discussed her neighbors’ WhatsApp group chat,

noting that on the day the family fled Venezuela her neighbors had been discussing

a young man who had been seen going to and coming from a protest. Yeasse said

that one unnamed neighbor was particularly concerned and that Yeasse had asked

her whether she thought Axel was the man in question. Yeasse explained that the

neighbor then removed herself from the group chat—later, Yeasse testified,

Urdaneta told her that this neighbor was affiliated with the government and that the

government was coming after her family as a result of Axel’s participation in the


                                          5
         USCA11 Case: 18-13474       Date Filed: 12/09/2020    Page: 6 of 34



protest. In response, Yeasse said that her family packed their belongings and left

their home a short ten minutes later. She wasn’t able to confirm whether the

authorities ever showed up at her home.

      Yeasse also testified about the photos of her son’s injuries, alleging that

“[t]he national guard shot [her] son on his leg.” Angel and Axel’s counsel later

clarified, however, that although Axel “was shot at a protest,” the family didn’t

“know who pulled the trigger in particular.” “All [they] know,” he said, “is that no

one who is not in the government is armed in Venezuela” and that “[o]nly

government and their supporters have firearms.” Yeasse also discussed a citation

that her small business received from the Venezuelan government, explaining that

if she wasn’t in the country her business wouldn’t be able to operate. She

speculated that this citation was an attempt by the government to get her to come

back to Venezuela “because they want to get [her].”

                                          C

      Although the IJ found that the testimony presented at the hearing was

credible and consistent, he ultimately denied Angel’s and Axel’s petitions. First,

the IJ held that Angel and Axel hadn’t shown past persecution. With respect to

Angel’s petition, the IJ found that there wasn’t any evidence that he had been

physically harmed in Venezuela or that he had ever been personally threatened by

anyone affiliated with the government. Rather, his fear was based on his



                                          6
          USCA11 Case: 18-13474        Date Filed: 12/09/2020    Page: 7 of 34



neighbor’s warning, and there was no evidence that this warning “turned out to be

true.” The IJ stated that although Angel and Axel had “lived in Venezuela for

virtually all of their lives . . . there is no evidence that the authorities or SEBIN had

ever come to [their] house to arrest them or to detain them or to harm or kidnap

them or to do anything improper to them while they lived in Venezuela.”

      With respect to Axel, the IJ acknowledged that there was “testimony that he

was shot while attending a protest,” but he found that “[t]here [was] little evidence

in the record to identify who may have shot” Axel. The IJ said he could not “just .

. . assume that it must have been the government because the overwhelming

evidence is that only the government and its supporters have guns in Venezuela,”

as that “notion . . . simply ha[d] not been established in any credible way.” Thus,

the IJ held that “there [was] no evidence that [Angel] was shot because of his

political or imputed political opinion.” Ultimately, the IJ concluded, he was “left

to speculate about far too much in this case to find that the respondents had met

their burden of showing that they suffered harm rising to the level of persecution.”

      Likewise, the IJ held that Angel and Axel hadn’t established “an objective

basis to fear future persecution in Venezuela . . . based on any ground that is

protected by the” INA. The IJ found that their subjective fear of persecution

wasn’t objectively reasonable considering the lack of evidence that anyone from

the government had actually come to their home after they fled. Because they



                                            7
           USCA11 Case: 18-13474     Date Filed: 12/09/2020    Page: 8 of 34



hadn’t met the standard for asylum, the IJ held that their claims for withholding of

removal and CAT protection also failed.

                                          D

       Angel and Axel appealed to the BIA. The BIA dismissed their petitions. It

“agree[d] that the respondents did not establish a nexus to any protected ground for

purposes of establishing past persecution or a well-founded fear of persecution,

based on the described events.” The BIA observed that Angel “was not harmed

physically in Venezuela” and that Axel, “who could not identify the individual

who shot him with a BB gun at the protest, did not show that anyone was

motivated to harm him based on a statutory ground.” With respect to future

persecution, the BIA affirmed the IJ’s finding that Angel’s and Axel’s fear of

future persecution wasn’t objectively reasonable, as it “was based on secondhand

or thirdhand information from neighbors.” The BIA also affirmed the IJ’s findings

on withholding of removal and CAT protection.

       Angel and Axel appealed to this Court, challenging the BIA’s dismissal of

their petitions on the grounds that they hadn’t established either past persecution or

a well-founded fear of future persecution. As a threshold matter, the government

contends that Angel and Axel failed to exhaust several of their arguments on

appeal. We will discuss exhaustion first, followed by Angel’s and Axel’s claims,

in turn.



                                          8
         USCA11 Case: 18-13474        Date Filed: 12/09/2020   Page: 9 of 34



                                          II

                                          A

      “We lack jurisdiction to review final orders in immigration cases unless ‘the

alien has exhausted all administrative remedies available to the alien as of right.’”

Indrawati v. U.S. Att’y Gen., 779 F.3d 1284, 1297 (11th Cir. 2015) (quoting 8

U.S.C. § 1252(d)(1)). If a petitioner does not raise a claim before the BIA, he has

failed to exhaust his administrative remedies with respect to it. See Amaya-

Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006). The

exhaustion doctrine is meant to provide the BIA with “a ‘full opportunity’ to

consider the petitioner’s claim and to compile a record that will be adequate for

future judicial review.” Jeune v. U.S. Att’y Gen., 810 F.3d 792, 800 (11th Cir.

2016) (quoting Amaya-Artunduaga, 463 F.3d at 1250).

      Exhaustion “is not a stringent requirement.” Indrawati, 779 F.3d at 1297.

“Simply put, petitioners must have previously argued the core issue[s] now on

appeal before the BIA.” Id. (internal quotation marks and citation omitted). In

doing so, the alien must “set out any discrete arguments he relies on in support of

[his] claim.” Jeune, 810 F.3d at 800. “Unadorned, conclusory statements do not

satisfy this requirement, and the petitioner must do more than make a passing

reference to the issue.” Id. (internal quotation marks and citation omitted). But

“exhaustion does not require a petitioner to use precise legal terminology or



                                          9
         USCA11 Case: 18-13474       Date Filed: 12/09/2020   Page: 10 of 34



provide well-developed arguments to support his claim”—he just has to do enough

to “provide information sufficient to enable the BIA to review and correct any

errors below.” Id. (internal quotation marks and citation omitted).

                                          B

      The government argues that Angel and Axel failed to exhaust several

arguments they make on appeal by not raising them sufficiently before the BIA.

Rather than filing briefs with the BIA, the petitioners merely included a bulleted

list of their challenges to the IJ’s order in their notice of appeal. Although Angel

and Axel’s arguments weren’t artfully drafted, we conclude that they nevertheless

satisfy the low bar for administrative exhaustion.

      With respect to their argument that they established a sufficient nexus

between their alleged persecution by government-affiliated actors and their

political opinion, Angel and Axel’s notice of appeal clearly referenced the

“abundance of evidence on the record as to the[ir] full-throated and very militant

opposition” to the Venezuelan government and the “ample documentation” of the

Venezuelan government’s targeting of political opponents. It also explicitly

challenged the IJ’s findings that Angel was never physically harmed in Venezuela

and that Axel hadn’t demonstrated that he was shot because of his political

opinion. We think this was enough to raise the core of Angel and Axel’s past-

persecution arguments before the BIA.



                                          10
         USCA11 Case: 18-13474       Date Filed: 12/09/2020   Page: 11 of 34



      Likewise, Angel and Axel sufficiently exhausted their claims as to their fear

of future persecution. Their notice of appeal challenged the IJ’s findings that their

fears were based on hearsay, that there wasn’t any evidence that SEBIN or other

government officials came to their home after they fled to the United States, and

that their fears of persecution weren’t “borne out.” These statements were

sufficient to enable the BIA to review their arguments pertaining to their fear of

future persecution. We will proceed, therefore, to the merits of their claims.

                                         III

                                          A

       “When the BIA issues a decision, we review the BIA’s decision, except to

the extent that the BIA has expressly adopted the IJ’s decision.” Ruiz v. Gonzales,

479 F.3d 762, 765 (11th Cir. 2007). “In that instance, we review the IJ’s decision

as well.” Id. We review the BIA’s factual determinations under the substantial-

evidence standard, Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1230 (11th Cir.

2005), and its “administrative findings of fact are conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary.” 8 U.S.C.

§ 1252(b)(4)(B) (emphasis added). Under this “highly deferential” standard, we

“must affirm the BIA’s decision if it is supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Adefemi v. Ashcroft, 386

F.3d 1022, 1026–27 (11th Cir. 2004) (en banc) (internal quotation marks and



                                         11
         USCA11 Case: 18-13474        Date Filed: 12/09/2020    Page: 12 of 34



citation omitted). And “we view the record evidence in the light most favorable to

the agency’s decision and draw all reasonable inferences in favor of that decision.”

Id. at 1027. “[W]e cannot find, or consider, facts not raised in the administrative

forum, nor can we reweigh the evidence from scratch.” Id. (internal quotation

marks and citation omitted).

      The BIA fails to “give reasoned consideration to a claim when it misstates

the contents of the record, fails to adequately explain its rejection of logical

conclusions, or provides justifications for its decision which are unreasonable and

which do not respond to any arguments in the record.” Jeune, 810 F.3d at 803; cf.

Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1376–77 (11th Cir. 2006). The BIA and IJ

needn’t specifically address every claim or piece of evidence, but they do have to

consider all of the evidence presented and issues raised and “announce [their]

decision[s] in terms sufficient to enable a reviewing court to perceive that [they]

ha[ve] heard and thought and not merely reacted.” Tan, 446 F.3d at 1374 (internal

quotation marks and citation omitted).


                                           B

      To be eligible for asylum and withholding of removal, an alien must qualify

as a “refugee.” See 8 U.S.C. § 1158(b)(1)(A). A “refugee” is a person “who is

unable or unwilling to return to” his home country “because of persecution or a

well-founded fear of persecution on account of race, religion, nationality,


                                           12
         USCA11 Case: 18-13474       Date Filed: 12/09/2020    Page: 13 of 34



membership in a particular social group, or political opinion.” Id.

§ 1101(a)(42)(A). The applicant has the burden of proof to demonstrate eligibility

for relief and to “establish that race, religion, nationality, membership in a

particular social group, or political opinion was or will be at least one central

reason for persecuting the applicant.” Id. § 1158(b)(1)(B)(i).

      Applicants for asylum can meet their burden of proof in one of two ways—

either (1) “by demonstrating past persecution” or (2) by demonstrating a well-

founded “fear of future persecution.” De Santamaria v. U.S. Att’y Gen., 525 F.3d

999, 1006–07 (11th Cir. 2008); see also Najjar v. Ashcroft, 257 F.3d 1262, 1287

(11th Cir. 2001). “To establish asylum based on past persecution, the applicant

must prove (1) that [he] was persecuted, and (2) that the persecution was on

account of a protected ground.” De Santamaria, 525 F.3d at 1007. In addition, the

applicant must show that his persecutors were either affiliated with the government

or part of a force that the government is unwilling or unable to control. Ruiz v.

U.S. Att’y Gen., 440 F.3d 1247, 1257 (11th Cir. 2006). Although a petitioner need

not show “direct proof of his persecutors’ motives,” he does have to demonstrate

“some evidence of it, direct or circumstantial.” INS v. Elias-Zacarias, 502 U.S.

478, 483 (1992) (emphasis omitted).

      To establish a well-founded fear of future persecution on account of a

protected ground, an applicant needs to demonstrate that his fear is “subjectively



                                          13
          USCA11 Case: 18-13474            Date Filed: 12/09/2020         Page: 14 of 34



genuine and objectively reasonable.” Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1236

(11th Cir. 2006) (quotation omitted). If an asylum applicant meets the

requirements for demonstrating past persecution, he establishes a rebuttable

presumption that he also has a well-founded fear of future persecution. De

Santamaria, 525 F.3d at 1007. “The subjective component is generally satisfied by

the applicant’s credible testimony that he or she genuinely fears persecution. In

most cases, the objective prong can be fulfilled either by establishing past

persecution or that he or she has a good reason to fear future persecution.”

Sanchez Jimenez v. U.S. Att’y Gen., 492 F.3d 1223, 1232 (11th Cir. 2007)

(quotation omitted). This requires the applicant to “present specific, detailed facts

showing a good reason to fear that he or she will be singled out for persecution on

account of” a protected ground. See Najjar, 257 F.3d at 1287 (emphasis in

original) (internal quotation marks and citation omitted).2




2
  To establish eligibility for withholding of removal, an applicant must establish that his “life or
freedom would be threatened” because of persecution on account of a protected ground. 8
U.S.C. § 1231(b)(3)(A). This provision has been interpreted as requiring that the applicant
demonstrate that it is “more likely than not” that he will be persecuted if he returns to his home
country. Tan, 446 F.3d at 1375 (quotation omitted). “This standard is more stringent than the
well-founded fear of future persecution required for asylum”—if an applicant fails to establish
that element of an asylum claim, he likewise fails to meet the standard for withholding of
removal. Id. (internal quotation marks and citation omitted).


                                                 14
         USCA11 Case: 18-13474      Date Filed: 12/09/2020   Page: 15 of 34



                                         IV

      Both Angel and Axel challenge the BIA’s findings as to past persecution and

fear of future persecution. We affirm as to Angel, but for reasons we will explain,

we remand for clarification as to Axel’s past-persecution claim.

                                         A

                                         1

      Angel argues that he suffered past persecution in Venezuela, in light of his

near-miss incident with a tear gas bomb at a protest. But, as the BIA explained in

its order, Angel hasn’t presented any evidence that he was actually harmed by the

government—or anyone, for that matter—and the evidence of threats against him

and his family were all “based on secondhand or thirdhand information from

neighbors.” We have affirmed the dismissal of petitions involving more concrete

threats and actual physical harm. See, e.g., Djonda v. U.S. Att’y Gen., 514 F.3d

1168, 1174 (11th Cir. 2008) (holding that the record did not compel a finding of

past persecution for a petitioner who suffered a “minor beating” and was verbally

threatened by government loyalists); Silva, 448 F.3d at 1237–38 (holding in a case

where the petitioner received written death threats, threatening phone calls, and

was shot at while driving, that the evidence did not compel the conclusion that she

had been targeted on account of her political opinion); Sepulveda, 401 F.3d at

1229, 1231 (holding in a case where an activist received death threats and had a



                                         15
         USCA11 Case: 18-13474       Date Filed: 12/09/2020    Page: 16 of 34



bomb set off at her place of work, that “[a]lthough the evidence may permit a

conclusion [that] the . . . bombing was directed at [her] on account of her political

activity, it d[id] not compel such a conclusion”). We hold, therefore, that in

Angel’s case, substantial evidence supports the BIA’s rejection of his past-

persecution claim.

                                          2

      We likewise find that substantial evidence supports the BIA’s finding that

Angel hasn’t established a well-founded fear of future persecution. Angel has not

submitted any compelling evidence that he would be singled out for persecution if

he returned to Venezuela. See, e.g., Sepulveda, 401 F.3d at 1231–32 (affirming a

finding of no well-founded fear of future persecution, even though the petitioner

was an activist leader, because “the evidence d[id] not indicate her notoriety as an

activist would outlast her four-year absence from Colombia” and her “opposition

to guerilla violence was shared by hundreds of thousands of people . . . who

marched in protest”). Indeed, the only evidence of threats made against Angel

came from secondhand warnings passed along by his neighbors—there’s no

indication that any of those threats were ever carried out. The citation received by

Yeasse’s business is far too vague for us to speculate that it is a government ploy

to get the family back in Venezuela, and the country reports indicate that that the

Venezuelan government engages in “widespread” suppression of thousands of anti-



                                          16
          USCA11 Case: 18-13474         Date Filed: 12/09/2020      Page: 17 of 34



government protestors on a regular basis. Substantial evidence therefore supports

the BIA’s determination that Angel’s fear of future persecution was not

“objectively reasonable.”3

                                              B

       Next, we must evaluate Axel’s arguments on appeal. Like Angel, Axel

contests the BIA’s dismissal of his claims of past persecution and fear of future

persecution. On its face, Axel’s past-persecution case seems more compelling than

Angel’s, in that the evidence shows that he was injured by a non-lethal projectile at

an anti-government protest. But showing that he was shot isn’t enough on its

own—Axel must also provide evidence of (1) Who shot him? and (2) Why? As

already explained, the “who” needs to be someone affiliated with the government

or a force the government is unwilling or unable to control, and the “why” needs to

demonstrate a nexus to a protected ground—here, Axel’s political opinion. Ruiz,

440 F.3d at 1257–58.

       The evidence regarding both questions—the “who” and the “why”—is

equivocal. Because Axel didn’t testify at the evidentiary hearing, the only

testimonial evidence addressing the “who” question comes from unsubstantiated

assertions in Angel’s and Axel’s asylum applications and Yeasse’s similarly


3
 Because Angel hasn’t shown a well-founded fear of future persecution for purposes of his
asylum claim, he likewise hasn’t met the standard for withholding of removal. See Sepulveda,
401 F.3d at 1232–33.


                                              17
         USCA11 Case: 18-13474       Date Filed: 12/09/2020   Page: 18 of 34



unsubstantiated assertion at the evidentiary hearing. Notably, though, the

petitioners’ attorney backtracked on these assertions at the hearing, conceding that

the family didn’t “know who pulled the trigger in particular.” “All [they] know,”

he clarified, “is that no one who is not in the government is armed in Venezuela”

and that “[o]nly government and their supporters have firearms.” The country-

conditions reports that Angel and Axel submitted—which, as they rightly point

out, the IJ and BIA did not discuss—do, however, indicate that the Venezuelan

government regularly uses non-lethal projectiles against anti-government

protestors. As to the “why” question, the evidence indicates only that Axel was

injured at an anti-government protest, and again, that the Venezuelan government

regularly and violently targets its political opponents.

      Because the evidence pertaining to the “who” and “why” questions is

equivocal, it may well be that BIA’s order is due to be affirmed on one ground, the

other, or both. Cf. 8 U.S.C. § 1252(b)(4)(B) (noting BIA’s “administrative

findings of fact are conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary”); Sepulveda, 401 F.3d 1230 (holding that

we review only for substantial evidence). Here, though, we find that we cannot

adequately review the BIA’s order as it stands, because we cannot decipher the

basis for its dismissal of Axel’s past-persecution claim. The BIA’s consolidated

order is a mere two pages long, and it includes only one cryptic sentence



                                          18
          USCA11 Case: 18-13474          Date Filed: 12/09/2020      Page: 19 of 34



explaining its ruling on Angel’s past-persecution claim: “The co-respondent, who

could not identify the individual who shot him with a BB gun at the protest, did not

show that anyone was motivated to harm him based on a statutory ground.” Is that

a ruling that Axel hasn’t sufficiently answered the “who” question, or is it a ruling

that he hasn’t answered the “why” question? Maybe both? We cannot tell. As a

result, we remand to the BIA to clarify—and adequately explain—the grounds for

its ruling as to Axel’s past-persecution claim. 4

       AFFIRMED IN PART, VACATED AND REMANDED IN PART.




4
  We have remanded to the BIA in similar circumstances before. See Cueva v. U.S. Att’y Gen.,
454 F. App’x 806, 808 (11th Cir. 2012) (detailing procedural history of appeal involving a
remand to the BIA to address petitioner’s credibility and clarify its rejection of petitioner’s
claim); Feng Chai Yang v. U.S. Att’y Gen., 283 F. App’x 684, 685 (11th Cir. 2008) (vacating and
remanding case to BIA “with directions that it clarify its internal inconsistencies”); cf. also
Indrawati, 779 F.3d at 1302 (noting that we will remand for reasoned consideration if “given the
facts and claims in the specific case before the IJ and the BIA, the agency decision is so
fundamentally incomplete that a review of legal and factual determinations would be quixotic”
(emphasis omitted)).


                                              19
         USCA11 Case: 18-13474       Date Filed: 12/09/2020   Page: 20 of 34



MARTIN, Circuit Judge, concurring:

      I share the view expressed in the majority opinion that the Board of

Immigration Appeals (“BIA”) failed to clearly articulate why it denied Axel

Vasquez Noriega’s asylum claim. But beyond that, I would return Axel’s case to

the BIA for an additional reason. I believe the Immigration Judge (“IJ”) failed to

give reasoned consideration in the first instance to the evidence supporting Axel’s

claim. Specifically, the IJ skipped over record evidence that Axel was shot by

government actors. And when determining if Axel established nexus between his

injury and his political opinion, the IJ never analyzed the fact that Axel was shot

while protesting against the government.

      In remanding this case for further consideration, the majority opinion duly

notes the evidence the IJ appears to have overlooked. And the majority encourages

the BIA to resolve Axel’s claim in light of this evidence. But I want to say as well

that the IJ should have accounted for this evidence in its original decision. The

lack of clarity in the BIA’s opinion seems to have roots in the IJ’s incomplete

decision. I would ask the BIA to vacate its decision and remand for a new

evaluation of all the evidence surrounding Axel’s asylum claim.

A.    The IJ failed to account for evidence that Axel was shot by agents of the
      Venezuelan government.

      To make out a claim of past persecution, Axel was required to show he was

persecuted in his home country by government forces or by non-governmental

                                         20
            USCA11 Case: 18-13474    Date Filed: 12/09/2020   Page: 21 of 34



forces that the government could not control. Ruiz v. U.S. Att’y Gen., 440 F.3d

1247, 1257 (11th Cir. 2006) (per curiam). At the IJ hearing, Axel sought to show

that he was shot in the leg by the Venezuelan government. After hearing the

evidence, the IJ found Axel was not targeted by the Venezuelan government. The

IJ rested his decision on a statement by Axel’s attorney that “[w]e don’t know who

pulled the trigger in particular” but only “the government is armed in Venezuela.”

But in focusing on this statement alone, the IJ ignored credible, countervailing

record evidence that supported Axel’s claim.

      First, the IJ glossed over Yeasse Noriega de Vasquez’s testimony that Axel,

her son, was shot by the Venezuelan National Guard. Her testimony on this point

was unequivocal: “The national guard shot my son on his leg.” The record also

establishes that Yeasse had personal knowledge of the shooting. She testified at

the IJ hearing that “I always went with my son to the protest because I didn’t want

to take the risk . . . to lose my son and me not being there for him.” She also

identified a photo of the projectile with which Axel was shot, further confirming

she was at the scene of the shooting. Everyone agrees that Yeasse testified

credibly.

      It is true that Axel’s counsel walked back Yeasse’s statement about the

shooting when pressed. But, to my mind, the IJ still needed to explain why he

completely discounted Yeasse’s testimony that Axel was shot by the Venezuelan



                                         21
         USCA11 Case: 18-13474      Date Filed: 12/09/2020   Page: 22 of 34



National Guard. I believe it was error to credit Yeasse’s testimony “but ignore[]

the import of that credited testimony.” See Ayala v. U.S. Att’y Gen., 605 F.3d

941, 949 (11th Cir. 2010).

      Second, the IJ ignored statements in Axel’s asylum application. The

application described that Axel “was injured by a projectile shot by government

forces.” Axel’s statement was consistent with his mother’s credible testimony.

See Nreka v. U.S. Att’y Gen., 408 F.3d 1361, 1364 (11th Cir. 2005) (considering

statements in both an “application for asylum and [the] testimony before the IJ”);

Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1229 (11th Cir. 2005) (per curiam)

(same). Yet the IJ also did not analyze, or even mention, the assertion in Axel’s

asylum application.

      Finally, the IJ did not consider evidence contained in Axel’s medical records

and the country report. Axel’s medical records indicated that he was shot by a

non-lethal projectile from a gun. The Human Rights Watch country report on

political persecution in Venezuela stated that Venezuelan security forces use “less

lethal weapons” such as “modified rubber-pellet shotgun shells” on anti-

government protestors. Axel also introduced a picture of the projectile with which

he was shot, which the IJ agreed was a non-lethal projectile. The IJ never

mentioned any of this evidence when it decided Axel had not met his burden of

showing he was harmed by government actors.



                                         22
         USCA11 Case: 18-13474        Date Filed: 12/09/2020    Page: 23 of 34



      As a whole, the IJ’s decision did not reflect a consideration of all the

evidence that Axel marshaled in his favor. “Although the Immigration Judge is not

required to discuss every piece of evidence presented before him, the Immigration

Judge is required to consider all the evidence submitted by the applicant.” Tan v.

U.S. Att’y Gen., 446 F.3d 1369, 1376 (11th Cir. 2006) (citation omitted). I would

thus remand to the BIA for reconsideration of Axel’s claim of persecution by the

Venezuelan government.

B.    The IJ failed to account for evidence that Axel was shot because of his
      political opinion.

      To prevail on his claim of asylum for political persecution, Axel needed to

establish that his political opinion “was or will be at least one central reason for

persecuting [him].” Perez-Zenteno v. U.S. Att’y Gen., 913 F.3d 1301, 1307 (11th

Cir. 2019) (quoting 8 U.S.C. § 1158(b)(1)(B)(i)). This requirement of connection

between the harms suffered and a statutory protected ground is known as the nexus

requirement. See id. at 1312. To show nexus, an applicant must provide some

evidence of his persecutors’ motives, whether “direct or circumstantial.” INS v.

Elias-Zacarias, 502 U.S. 478, 483, 112 S. Ct. 812, 816–17 (1992).

      At the IJ hearing, Axel argued there was a nexus between his harm and

political opinion because he was shot while protesting the Venezuelan government

as a registered opposition activist. The IJ, however, found “[t]here is simply no

evidence that anyone associated with the government has targeted [Axel] . . . [and]

                                          23
         USCA11 Case: 18-13474          Date Filed: 12/09/2020   Page: 24 of 34



no confrontation between [Axel] and the government . . . at any place that would

suggest that the government of Venezuela has identified [him] and has targeted

[him] for harm on account of a ground that’s protected.”

      This finding does not, in my view, reflect that the IJ gave reasoned

consideration to the evidence Axel presented. Axel introduced evidence of his

active, public membership in anti-government opposition groups. And, as set out

above, Axel’s mother credibly testified that he was shot by a non-lethal projectile

while participating in an anti-government protest. The Human Rights Watch

country report described that assaulting protesters with non-lethal projectiles is a

method of violent political suppression used by the Venezuelan government. Cf.

Rivera v. U.S. Att’y Gen., 487 F.3d 815, 821 (11th Cir. 2007) (looking to country

reports to determine if substantial evidence supported a finding of nexus). The IJ

failed to account for this evidence when deciding the question of nexus. For this

reason, too, I would ask the BIA to vacate the IJ’s decision and call for further

proceedings in his case.

                                    *        *     *

      As the majority notes, Axel’s asylum case is a close one. See Maj. Op. at

18–19. This is all the more reason why the IJ should have justified its denial of

Axel’s application by demonstrating it considered all the evidence Axel presented

on his behalf. As it stands, I cannot discern why the IJ found this evidence



                                            24
         USCA11 Case: 18-13474      Date Filed: 12/09/2020    Page: 25 of 34



unworthy of discussion. I join the majority in the hope that the BIA sees fit to take

account of this evidence on remand.




                                         25
         USCA11 Case: 18-13474       Date Filed: 12/09/2020    Page: 26 of 34



JULIE CARNES, Circuit Judge, concurring:

      I concur with the majority opinion remanding this case to the BIA to clarify

its basis for affirming the IJ’s determination that Axel Vasquez Noriega had failed

to shoulder his burden of proving past persecution. I do so not because I believe

that the IJ’s determination was wrong. To the contrary, I believe that in addressing

Axel’s allegation that Venezuelan officers had shot him with a non-lethal projectile

in the leg, the IJ correctly concluded that there was “nothing in the record to

support that.” And as a general matter, the findings of fact of the BIA—and of the

IJ, to the extent the BIA has adopted those findings—are conclusive unless any

reasonable adjudicator would be compelled to conclude to the contrary. Sepulveda

v. U.S. Att’y Gen., 401 F.3d 1226, 1230 (11th Cir. 2005). Clearly, given what the

IJ accurately characterized as nothing more than a speculative assertion that Axel

had been shot by government officers, no reasonable adjudicator would be

compelled to conclude that this finding was inaccurate.

      Yet, as the majority opinion explains, it is not enough that our court might

be able to look at the record and determine that the record supports the IJ’s

determination that Axel had failed to show that he was shot by government

officers. Instead, we must consider and evaluate the BIA’s order reviewing the IJ’s

ruling to determine the BIA’s ground for affirming the latter. But when the BIA

order fails to adequately explain the basis of its decision, then we are unable to



                                          26
         USCA11 Case: 18-13474       Date Filed: 12/09/2020   Page: 27 of 34



review that decision. And as the majority explains, because the BIA offered only

“one cryptic sentence explaining its ruling on Angel’s past-persecution claim,” we

“cannot decipher the basis for its dismissal.”

      For that reason, the majority opinion remands the case to the BIA to clarify

and adequately explain the grounds for its ruling—and the majority opinion does

so in a neutral fashion. In her concurring opinion, however, Judge Martin places a

very heavy thumb on the scale, essentially directing the BIA as to how it should

rule on remand. In essence, my respected colleague seems to be telling the BIA to

reverse the IJ’s determination that Axel had failed to prove past persecution.

      I concur fully in the majority opinion, and it will be a task for the agency to

assess the evidence for itself on remand. Yet, lest the BIA come away from Judge

Martin’s concurrence with the false impression that this panel is telegraphing its

belief that Axel should prevail on remand, I write separately to address what I

believe to be Judge Martin’s flawed reading of the record. And given Judge

Martin’s not-so-subtle attempt to pave a path that would allow Axel to prevail

below, I feel obliged to note that my own reading of the record is greatly at odds

with hers.

      Axel’s Absence of Proof that Venezuelan Officers Shot Him

      In support of his petition for asylum, Axel claims that he suffered past

persecution because he was shot in the leg with a non-lethal projectile during a



                                          27
         USCA11 Case: 18-13474         Date Filed: 12/09/2020   Page: 28 of 34



political protest. To prevail on this claim, he must identify “specific and credible

evidence” demonstrating that government agents persecuted him in the past “on

account of a statutorily listed factor.” Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1257

(11th Cir. 2006) (emphasis added) (alteration accepted) (quotation marks omitted).

Translating the above: one claiming past persecution must show that government

agents acted against the claimant in a manner so severe that it rose to the level of

persecution, and that this governmental action was taken based on a prohibited

ground—which here was Axel’s political opinion.

      Applying that test here, Axel was required to show, among other things, that

his shooter was a government agent and that the shooter fired the non-lethal

projectile at him because of his anti-government political opinion. This is a tall

order, given that Axel inexplicably chose not to testify at his own immigration

hearing, leaving the record—and the presiding IJ—bereft of any testimony

describing the circumstances under which Axel was injured: a context that Axel

was obliged to provide in order to show the likely identity of the shooter, as well

as the latter’s reasons for his actions.

      Yet, all Axel offered the IJ was a bare assertion that he had been shot by

government agents in order to persecute him for his political opinion. Instead of

proof, Axel offered only speculation. First, Axel asserted in his asylum

application—without further elaboration—“I was injured by a projectile shot by



                                           28
         USCA11 Case: 18-13474       Date Filed: 12/09/2020   Page: 29 of 34



government forces.” Judge Martin faults the IJ for ignoring this statement. But

one wonders what the IJ was supposed to do with this conclusory assertion when

Axel’s statement provided no factual content to support that conclusion, and when

he then declined to testify and provide that support. Axel’s asylum application

fails to describe even basic information about the circumstances of his injury that

might have allowed the IJ to infer that a government agent was responsible for the

shooting. Axel does not explain where he was or what he was doing when he was

shot. Nor does he describe the individual who shot him or how he knew the

shooter was a government agent. Indeed, Axel’s terse statement in the application

leaves open the possibility that whoever shot him did so unintentionally.

      Of course, an applicant’s failure to provide a detailed account of the facts

underlying a past persecution claim is not necessarily fatal, given that applicants

generally have an opportunity to present testimony at a hearing before an IJ. But

here Axel declined to testify and he did not otherwise provide the factual basis

necessary for the IJ to endorse his claim that a government officer had shot him.

      At the hearing itself, Axel’s mother testified. Other than a single conclusory

remark indicating her belief that her son had been shot by government agents, she

offered no information about the circumstances leading up to her son’s injury.

Specifically, after having been asked to identify a photograph, the mother

identified the image as being “a bullet from a BB gun that was shot.” She then



                                          29
          USCA11 Case: 18-13474           Date Filed: 12/09/2020       Page: 30 of 34



volunteered, “The national guard shot my son on his leg.” And in a record that

contains 29 pages of testimony, that one sentence is the sum total of evidence

presented in support of Axel’s allegation that a Venezuelan officer shot him at a

protest rally.

       In volunteering the statement, “The national guard shot my son,” the mother

never claims any personal knowledge of the event. She gives no hint as to the

basis for this assertion, never stating that she had seen the incident or was even

present at a protest on June 20—the date that Axel went to the emergency room

with an injury from a non-lethal projectile1 Judge Martin reasons that the mother

must have been at the protest at which Axel was shot based on a different part of

her testimony when the mother stated that she always “went with my son” to

protests. This latter testimony occurred as the mother was explaining that a

presumably pro-government neighbor was upset because “we were part of the




1
  The mother testified that she herself was injured at a protest called “Block Your Street” or
“Close Your Street,” when, while attempting to block a street, she was holding up a rope when
an approaching truck drove by her causing the rope to hit her neck, which created abrasions and
cuts. The mother suspected the truck was being driven by someone from the government
because the police did not aid her. This protest, however, occurred on a different date than the
protest at which Axel was allegedly shot, as the medical report generated as to the mother’s
injury was dated “June 23, 2017,” not “June 20,” which was the date of Axel’s injury.
Specifically, the June 23 report generated for the mother indicated that she had “suffered a
physical attack for which she was brought to this center on an emergency basis.” (emphasis
added). The report indicated that she had suffered “acute chocking (sic) injury,” “acute thoraxic
(sic) contusion,” and “multiple excoriations.”


                                               30
          USCA11 Case: 18-13474          Date Filed: 12/09/2020      Page: 31 of 34



[June 30] protest.”2 In explaining the “we” reference, the mother added, “And I

always went with my son to the protest because I didn’t want to take the risk that—

for—to lose my son and me not being there for him.”

       But this is a far cry from testimony that she actually observed the events that

led to Axel’s being shot. And, in fact, during this same sequence of testimony, the

mother contradicts her own statement that she was always present with Axel when

he attended a protest. The mother testified that during the June 30 “WhatsApp”

colloquy between neighbors, a neighbor expressed her disapproval of the fact that a

young man was going back and forth from the apartment building, presumably in

support of the ongoing protest. In response to this complaint, Axel’s mother—

quite oddly—saw fit to point out to a displeased pro-government neighbor that it

was probably her own son, Axel, whom the neighbor had seen. The mother states

that during this colloquy, “you know, I was at my house doing my thing. The

protest was going on.” (emphasis added). So, as Axel was “coming and going”

from and to the protest,3 the mother remained in her home. Thus, it’s clear that, at

least as to this protest, the mother was not in attendance, meaning she did not


2
  The protest, as well as the conversation with the neighbor, occurred on June 30, 2017. The
entire family left Venezuela, heading for America, that evening. Axel’s injury had occurred on
June 20.
3
  She explained that Axel “was coming and going” because he was gathering materials to help in
his fight with the Government forces: “the young people—what they do is they find whatever
they can in order to help them with the fight. They find tires, or, or wood—whatever they can
use.”


                                              31
         USCA11 Case: 18-13474       Date Filed: 12/09/2020     Page: 32 of 34



attend every protest attended by Axel. Nor did she ever testify that she was in fact

present on the specific day when he was allegedly shot or otherwise offer any basis

for her belief that Axel had been shot by the national guard.

      Indeed, even Axel’s counsel did not interpret the mother’s testimony as

evidence that government forces were responsible for Axel’s injury. Struggling to

identify the evidentiary support for Axel’s contention that government forces had

shot him, the IJ asked counsel his position as to who shot Axel. Counsel

responded, “He was shot at a protest, Your Honor. We don’t know who pulled the

trigger in particular. . . . All we know is that no one who is not in the government is

armed in Venezuela. Only government and their supporters have firearms.” If

counsel had interpreted the mother’s testimony the way Judge Martin does—as

“unequivocal” evidence that a member of the national guard shot Axel—counsel

undoubtedly would have cited that testimony rather than conceding that “we don’t

know who pulled the trigger.”

      With this concession, counsel clarified that the mother’s testimony that the

national guard shot her son should not be interpreted as meaning that she saw it

happen, but instead that it was the mother’s belief that this was so. The IJ properly

relied on that concession. As to Axel’s position that it must have been a member

of the national guard who shot him with the projectile, Axel offered no evidence

concerning what actually happened at the rally, which evidence might have



                                          32
         USCA11 Case: 18-13474       Date Filed: 12/09/2020    Page: 33 of 34



provided the necessary context to support his suggested inference. And it would

have been so easy for Axel to offer that information through his own testimony.

For example, where was Axel standing or marching when this happened? He was

hit in the upper thigh; was he at the front of the line? Did he see people who

appeared to be government forces? A lot of them? Did they seem to have

weapons? Was he the only person shot? What events preceded his being shot?

What was he doing at that time? Were he and his fellow marchers peaceably

protesting or were he, or they, engaged in any violence against the officers? Were

multiple shots fired? What happened after he was shot?

      Axel’s failure to provide any information concerning what led up to his

being shot likewise impacted his burden to show that he was persecuted on account

of his political beliefs. It is true that the Human Rights Report indicated that the

Venezuelan government has often used excessive force to suppress anti-

government protests: “Security forces have used less-lethal weapons—such as

water cannons, teargas, and pellets—in ways that seemed deliberately intended to

inflict painful injuries.” The Report, however, also confirmed that there had been

reports of protestors inflicting violence on government officers during protests,

including the use of rocks, Molotov cocktails, weaponized fireworks, and

homemade mortars and explosive devices during clashes with security forces. On

that score, Axel’s mother seemed to confirm that violence was sometimes used by



                                          33
         USCA11 Case: 18-13474       Date Filed: 12/09/2020   Page: 34 of 34



the protestors. As noted, in explaining Axel’s activities during the protest that was

the subject of the conversation between the mother and her pro-government

neighbor, the mother testified that Axel “was coming and going because [] during

this protest the young people—what they do is they find whatever they can in order

to help them with the fight. They find tires or, or wood—whatever they can use.”

      Government forces sometimes apply force against protesters based on non-

persecutorial motives, such as the need to control unlawful violence exhibited by

the protestors. Yet, once again, Axel’s failure to offer any evidence concerning the

event at the heart of his claim of past persecution makes it impossible to gauge the

motivation behind any force that may have been directed against him.

      In conclusion, the BIA will have an opportunity on remand to explain more

clearly its determination whether Axel has carried his burden to establish that he

was shot by government agents with a non-lethal projectile, that such a shooting

would meet the legal definition of persecution under all the circumstances, and that

there was a nexus between the shooting and Axel’s political opinion. As Judge

Martin has offered her interpretation of the evidence in this case and as I disagree

with that interpretation, I have offered my own take on this evidence. Ultimately,

though, the BIA will be required to make its determination, stating with greater

clarity its reasoning.




                                         34